Title: To Thomas Jefferson from James Turner, 22 December 1803
From: Turner, James
To: Jefferson, Thomas


               
                  Sir
                  Raleigh 22nd. December 1803
               
               I have the honor of transmitting to you, an Authenticated copy of an Act of the General Assembly of the state of North Carolina, passed at their late Session, Ratifying on the part of this state, the amendment proposed by Congress to be made in the Constitution of the United States, respecting the Election of President & Vice President: For the purpose of Your Communicating the same to Congress—
               I have the honor to be With high consideration and respect Your obdt. Servt
               
                  J. Turner
               
            